El Juez Presidente Señor del Toro,
emitió ,1a opinión del - tribunal.
La Yabncoa Sugar Co. inició nn pleito en la Corte do Distrito de Humacao contra el Municipio de Yabucoa en so-licitud de que se declarara nula cierta ordenanza que le im-ponía una contribución de cinco centavos por cada quintal de azúcar qne manufacturara. Al propio tiempo presentó una. solicitud de injunction para qne se impidiera al muni-cipio cobrar la contribución mientras el pleito se resolvía. Tramitado el injunction fué declarado sin lugar y apelada *290la sentencia fué confirmada por esta Corte Suprema. De-vuelto el caso se presentó por la parte victoriosa un memo-rándum cobrando como costas $8 por honorarios del Secre-tario y $3,000 por honorarios de abogado. Oyó la corte a ambas partes y reduciendo los honorarios del Secretario a $2 y los del abogado a $300, ordenó su pago.
No conforme la demandante interpuso el presente recurso de apelación señalando la comisión de tres errores, así: 1, al ordenar el pago de costas tratándose de un incidente; 2, al ordenar el pago de las costas concedidas hallándose sus-pendida a virtud de apelación a la Corte de Circuito la eje-cución de la sentencia en el pleito principal, y 3, al graduar la cuantía de los honorarios de abogado.
No existe el primer error. Como sostiene el apelado aunque se reconozca finalmente que la justicia está de parte de un litigante, si ese litigante en un incidente' del pleito procede indebida y temerariamente, puede ser condenado a pagar las costas que cause con su actuación. El injunction se tramitó independientemente en este caso aunque por supuesto estaba conectado con el pleito principal. No debe perderse de vista que la sentencia de la corte de distrito en el injunction que impuso las costas que ahora se cobran, fué apelada y confirmada, y es hoy firme.
La segunda cuestión guarda íntima relación con la primera. También dictó sentencia en contra de la demandante la corte de distrito en el pleito sobre nulidad de la ordenanza de que se trata. Apelada la sentencia, fué confirmada por esta Corte Suprema. No conforme la demandante recurrió para ante la Corte de Circuito de Apelaciones, prestando fianza de supersedeas ,j el recurso no ha sido aún decidido. La orden de supersedeas no se extendió a la sentencia dictada en el injunction. Se limitó a la sentencia pronunciada en el pleito. Siendo ello así y pudiéndose imponer costas separadamente en un incidente cualquiera que sea el resultado final del pleito, no erró la corte de distrito al declarar sin lugar esta objeción de la demandante.
*291La parte apelante no cita precepto de ley alguno, ni ju-risprudencia en apoyo de su contención.
Tampoco existe el tercero de los errores señalados. Hemos examinado los autos y no podemos concluir que la corte de distrito abusara de su discreción al justipreciar el trabajo del abogado del Municipio en trescientos dólares.

Bebe confirmarse la resolución apelada.

RECONSIDERACIÓN
No. S530. — Resuelto en Junio 26, 1925.
RESOLUCIÓN.
San Juan, Puerto Rico, junio 26, 1925.
Por la Corte:
Se lia solicitado por la parte demandada la reconsidera-ción de la sentencia dictada por este tribunal el 26 de mayo último, insistiéndose en que nó procede la condena de costas en incidentes de un pleito.
En el presente caso se trata- de un injunction preliminar que fué, después de haberse oído a ambas partes, declarado sin lugar con costas, en abril 18, 1923. Se apeló la resolu-ción y fué confirmada por esta corte en junio 16, 1924. En-tonces se presentó el memorándum de costas por la parte victoriosa, limitándose la Yabucoa Sugar Co. a impugnar la partid'a de honorarios por excesiva. La corte en cierto modo accedió a su solicitud. Se reclamaban tres mil dólares por honorarios. La Yabucoa Sugar Co. dijo que el trabajo sólo valía ciento cincuenta. La corte lo fijó en trescientos.
No conforme la parte vencida apeló y fué en su alegato que por vez primera suscitó la cuestión de la facultad de la corte para imponer costas en incidentes, cuestión que debió *292haber sido tratada y resuelta en la apelación de la resolu-ción que decidió el incidente mismo.
Bajo tales circunstancias, no habiendo quedado conven-cida la corte de que se trate de una verdadera cuestión ju-risdiccional, ni de que su opinión de mayo 26 sea errónea, no ha lugar a la reconsideración que se solicita.